The defendant contends that the People did not establish his guilt of criminal possession of a controlled substance in the third degree. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
Furthermore, upon the exercise of our factual review power, *779we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Bracken, J. P., Harwood, Lawrence and O’Brien, JJ., concur.